In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00054-CV

______________________________






IN THE INTEREST OF JOSHUA LEE BERRY, A CHILD







On Appeal from the 202nd Judicial District Court

Bowie County, Texas

Trial Court No. 01-C-1109-202







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Stephanie and Michael Berry filed a Notice of Appeal on April 17, 2002.  It is impossible
from the notice to determine either the nature of the appeal or the date on which the judgment was
signed.  On April 29, 2002, we wrote to appellants and reminded them that it was their responsibility
to file a docketing statement with this court so the appeal could proceed, and also that they were
responsible for requesting and paying for the appellate record.  
	On June 26, 2002, we sent another letter to the appellants.  In that letter, we again reminded
them of the matters set out above, and warned them that if they did not show this court within fifteen
days that they were making a substantial and tangible effort to pursue the appeal, it would be subject
to dismissal pursuant to  Tex. R. App. P. 42.3.
	Although an additional fifteen days has now elapsed from the due date set out by our letter,
appellants have not responded in any fashion and have not shown this court that they have made any
effort to pursue this appeal.  
 	The appeal is dismissed.


						Ben Z. Grant
						Justice

Date Submitted:	July 23, 2002
Date Decided:		July 24, 2002

Do Not Publish

ecided December 21, 2004), and
one for possession with intent to deliver a controlled substance in penalty group 1, more
than four grams, but less than 200 grams (No. 06-04-00171-CR, decided December 21,
2004).  Braley waived a jury trial on all cases, and the trial court sentenced him to twenty-five years' imprisonment on each case, to be served concurrently.  
          The record bears no indication that a motion for new trial was ever filed.  On
December 10, 2004, Braley, through different counsel than the one noted in the trial
judgment, filed a notice of appeal.  The notice of appeal was not timely filed.  See Tex. R.
App. P. 26.2.  This Court, therefore, lacks jurisdiction to hear this case.  Accordingly, we
dismiss the appeal for want of jurisdiction.
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      December 20, 2004
Date Decided:         December 21, 2004

Do Not Publish